                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT
UNITED STATES OF AMERICA                         :
                                                 : No. 3:17 Cr. 83 (RNC)
       -- v. --                                  :
                                                 :
PETER YURYEVICH LEVASHOV,                        :
      a/k/a “Petr Levashov,”                     :
      a/k/a “Peter Severa,”                      :
      a/k/a “Petr Severa,”                       : July 20, 2021
      a/k/a “Sergey Astakhov,”                   :
                                                 :
                              Defendant.         :

                  MOTION FOR PRELIMINARY ORDER OF FORFEITURE

       Pursuant to Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure and the plea

agreement between the United States of America and the defendant Peter Yuryevich Levashov

(“Defendant”), the United States of America requests that this Court enter the attached

Preliminary Order of Forfeiture, forfeiting to the United States the following:

       The contents of a WebMoney account associated with WebMoney Identifier
       ending in 4986; One (1) green with black-colored microchips solid state drive,
       marked Samsung on one side and grey and black plastic on the other side,
       removed from a black Sony laptop; One (1) black 128GB Transcend SDXC
       memory card removed from a black Sony laptop; One (1) black Sony Experia
       tablet with cracked display and cracked back; One (1) red 8GB SD Ultra Card
       memory card bearing serial number 4I060L2TC0W0; One (1) black and silver
       Apple watch bearing serial number FHLPKUTXG9J8; One (1) silver Apple
       iPhone bearing IMEI number 356951064aa2936; One (1) black Dell computer
       mouse bearing serial number G16004B9; One (1) white WiFi 4G device; and One
       (1) black 16GB Sony thumb drive with the marking “USM16W” on its face;




                                                 1
and which orders the Attorney General of the United States or his Authorized Designee to seize

and maintain custody of the forfeited property and dispose of it in accordance with the law.


                                             Respectfully submitted,
                                             LEONARD C BOYLE
                                             ACTING UNITED STATES ATTORNEY



                                             EDWARD CHANG
                                             ASSISTANT UNITED STATES ATTORNEY
                                             Federal Bar No. ct26472
                                             157 Church Street, 25th Floor
                                             New Haven, CT 06510
                                             T: (203)821-3826 E: Edward.Chang@usdoj.gov




                                                2
                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 20, 2021, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
email to all parties by operation of the court’s electronic filing system or by mail to anyone unable
to accept electronic filing, as indicated on the Notice of Electronic Filing. Parties may access this
filing through the court’s CM/ECF system.



                                                      EDWARD CHANG




                                                 3
